Citation Nr: 0612770	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-06 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Peter J. Nickitas, Attorney


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 decision of the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In December 2005, the veteran's representative requested that 
the veteran's hearing before the Board at the RO be 
rescheduled.  In April 2006, the Board granted the veteran's 
motion.  

Accordingly, the Board REMANDS for the following:

Schedule the veteran for a hearing at the 
RO before a Veterans Law Judge. 

The veteran has the right to submit additional evidence and 
argument on this remanded matter.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  Remands require expeditious handling.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





